Exhibit 99.2 First Quarter 2016 Supplemental Information TABLE OF CONTENTS Company Information 3 Forward-Looking Statements 5 Earnings Release Text 6 Financial Highlights 9 Balance Sheets Consolidated by quarter 10 Consolidating, by segment 11 Statements of Operations, FFO & CORE FFO Consolidated 12 Consolidated – Trailing 5 Quarters 13 Consolidating, by segment 14 Fee and Other Income 15 EBITDA and Coverage Ratios 16 Portfolio Data: Lending 17 Real Estate Summary 18 Real Estate Properties, Changes in the portfolio 19 Real Estate Properties at March 31, 2016 20 Indebtedness Overview 21 Definitions 22 2 RAIT Financial Trust March 31, 2016 Company Information: RAIT Financial Trust is an internally-managed real estate investment trust that provides debt financing options to owners of commercial real estate and invests directly into commercial real estate properties located throughout the United States. In addition, RAIT is an asset and property manager of real estate-related assets. Corporate Headquarters Two Logan Square 100 N. 18th Street, 23rd Floor Philadelphia, Pa 19103 Trading Symbol NYSE: “RAS” Investor Relations Contact Andres Viroslav Two Logan Square 100 N. 18th Street, 23rd Floor Philadelphia, Pa 19103 3 Common and Preferred Stock Information: For the Three-Months Ended March 31, 2016 December31, September30, June30, March31, Common: Share Price, period end $ Share Price, high $ Share Price, low $ Dividends declared $ Dividend yield, period end % Common shares outstanding Weighted Average common shares, basic Weighted Average common shares, diluted Preferred: Series A Shares outstanding Share price, period end $ $ $ Par, per share $ Dividend $ Yield % Series B Shares outstanding Share price, period end $ Par, per share $ Dividend $ Yield % Series C Shares outstanding Share price, period end $ Par, per share $ Dividend $ Yield % Series D (not publicly traded) Shares outstanding Par, per share $ Coupon % 4 Forward-Looking Statements This press release may contain certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements can generally be identified by our use of forward-looking terminology such as “guidance,” "may," “plan”, "will," "should," "expect," "intend," "anticipate," "estimate," "believe," “seek,” “opportunities” or other similar words or terms. Because such statements include risks, uncertainties and contingencies, actual results may differ materially from the expectations, intentions, beliefs, plans or predictions of the future expressed or implied by such forward-looking statements. These risks, uncertainties and contingencies include, but are not limited to: overall conditions in commercial real estate and the economy generally; whether the timing and amount of investments,repayments, any capital raised and our use of leverage will vary from those underlying our assumptions; changes in the expected yield of our investments;changes in financial markets and interest rates, or to the business or financial condition of RAIT or its business; whether RAIT will be able to originate loans in the amounts and generating the returns assumed; the availability of financing and capital, including through the capital and securitization markets;whether RAIT will be able to complete sales of RAIT owned properties, whether identified for sale or under contract, in the amounts and generating the gains assumed; and those disclosed in RAIT’s filings with the Securities and Exchange Commission. RAIT undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, except as may be required by law. 5 RAIT Financial Trust Announces First Quarter 2016 Financial Results PHILADELPHIA, PA — May 9, 2016 — RAIT Financial Trust (“RAIT”) (NYSE: RAS) today announced first quarter 2016 financial results.All per share results are reported on a diluted basis. Highlights - Cash Available for Distribution (“CAD”) per share of $0.14 for the quarter ended March 31, 2016 compared to $0.18 for the quarter ended March 31, 2015.We have changed our calculation of CAD to exclude the impact from real estate property sales. See Schedule VI for our definition of CAD and the rationale for this change. - GAAP Earnings (loss) per share of $(0.20) for the quarter ended March 31, 2016 compared to earnings (loss) per share of $(0.09) for the quarter ended March 31, 2015. - RAIT originated $40.5 million of loans during the quarter ended March 31, 2016. - RAIT paid a first quarter dividend of $0.09 per common share on April 29, 2016. - RAIT retired $29.2 million of 7% convertible senior notes in April 2016. Scott Schaeffer, RAIT’s Chairman and CEO, said, “During the quarter the portfolio delivered $0.14 of CAD which more than covered the $0.09 per share quarterly common dividend.We originated approximately $40 million of primarily floating-rate loans during the quarter as we are ramping towards our sixth floating-rate securitization later this year.Our property portfolio, particularly our multi-family portfolio, is performing well and we are seeing positive momentum in our office portfolio.” Commercial Real Estate (“CRE”) Business - RAIT originated $40.5 million of loans during the quarter ended March 31, 2016 consisting of $8.8 million of fixed-rate conduit loans and $31.7 million of floating-rate bridge loans. - CRE loan repayments were $55.1 million for the quarter ended March 31, 2016. CRE Property Portfolio & Property Sales - As of March 31, 2016, RAIT’s investments in real estate were $2.5 billion which includes $1.4 billion of multi-family properties owned by Independence Realty Trust, Inc. (“IRT”) (NYSE MKT: IRT).IRT is externally advised by RAIT and is a consolidated RAIT entity. IRT is a REIT focused on owning multifamily properties. At March 31, 2016, RAIT owned 15.4% of IRT’s outstanding common stock. - During the quarter ended March 31, 2016, RAIT sold two properties, consisting of an apartment community and an office property, for $16.7 million and generated net proceeds of approximately $0.4 million after costs and full repayment of the underlying debt. IRT sold one apartment community for $18.0 million and generated net proceeds of approximately $9.7 million after costs and full repayment of the underlying debt. - RAIT reported a $3.9 million asset impairment for the quarter ended March 31, 2016 on an office property in Woodlawn, Maryland.This property is currently under contract to be sold. Asset & Property Management - Total assets under management of $5.9 billion at March 31, 2016. - RAIT’s property management companies managed 19,362 apartment units and 21.3 million square feet of office and retail space at March 31, 2016. - RAIT generated $3.0 million in asset and property management fees and incentive fees through its external management of IRT during the quarter ended March 31, 2016. 6 - RAIT generated $2.3 million of property management and leasing fees primarily through its retail property manager subsidiary and through services provided by its multi-family property manager subsidiary to unaffiliated properties during the quarter ended March 31, 2016. Dividends - On March 14, 2016, RAIT’s Board of Trustees (the “Board”) declared a first quarter 2016 cash dividend on RAIT’s common shares of $0.09 per common share. The dividend was paid on April 29, 2016 to holders of record on April 8, 2016. - On February 16, 2016, the Board declared a first quarter 2016 cash dividend of $0.484375 per share on RAIT’s 7.75% Series A Cumulative Redeemable Preferred Shares, $0.5234375 per share on RAIT’s 8.375% Series B Cumulative Redeemable Preferred Shares and $0.5546875 per share on RAIT’s 8.875% Series C Cumulative Redeemable Preferred Shares. The dividends were paid on March 31, 2016 to holders of record on March 1, 2016. 2uidance As stated above, we’ve changed our definition of CAD to exclude real estate gains.We are re-affirming our 2016 CAD estimate range previously described as CAD, without real estate gains, of $0.50 - $0.60 per common share.A reconciliation of RAIT's projected net income (loss) allocable to common shares to its projected CAD, a non-GAAP financial measure, is included below. The assumptions underlying this estimate are also included below. 2016 Annualized Projected CAD(1)(2) Net income (loss) available to common shares - Adjustments: Depreciation and amortization - Real estate (gains) losses - Other items, including deferred fees, stock compensation, and noncontrolling interest allocation of certain adjustments - CAD - CAD per share - We have changed our calculation of CAD to exclude the impact from real estate property sales. See Schedule VI for our definition of CAD and the rationale for this change. Constitutes forward-looking information.Actual full 2016 CAD could vary significantly from the projections presented.CAD may fluctuate based upon a variety of factors, including those described in “Forward Looking Statements” below.Our estimate is based on the following key operating assumptions during 2016: - Gross loan originations of $200 million to $500 million. - No CMBS gain on sale profits. - Loan repayments totaling $200 million. Selected Financial Information See Schedule I to this Release for selected financial information for RAIT. Non-GAAP Financial Measures and Definitions RAIT discloses the following non-GAAP financial measures in this release: funds from operations (“FFO”), CAD and net operating income (“NOI”).A reconciliation of RAIT’s reported net income (loss)allocable to common shares to its FFO and CAD is included as ScheduleIV to this release. A reconciliation of RAIT’s NOI to its reported net income (loss)is included as ScheduleV to this release. See Schedule VI to this release for management’s respective definitions and rationales for the usefulness of each of these non-GAAP financial measures and other definitions used in this release. Supplemental Information RAIT produces supplemental information that includes details regarding the performance of the portfolio, financial information, non-GAAP financial measures and other useful information for investors.The supplemental also contains deconsolidating financial 7 information. The supplemental information is available via the Company's website, www.rait.com, through the "Investor Relations" section. Conference Call All interested parties can listen to the live conference call webcast at 10:00 AM ET on Monday, May 9, 2016 from the home page of the RAIT Financial Trust website at www.rait.com or by dialing 877.787.4169, access code 91318485.For those who are not available to listen to the live call, the replay will be available shortly following the live call on RAIT’s website and telephonically until Monday, May 16, 2016, by dialing 855.859.2056, access code 91318485. About RAIT Financial Trust RAIT Financial Trust is an internally-managed real estate investment trust that provides debt financing options to owners of commercial real estate and invests directly into commercial real estate properties located throughout the United States. In addition, RAIT is an asset and property manager of real estate-related assets.For more information, please visit www.rait.com or call Investor Relations at 215.243.9000. Forward-Looking Statements This press release may contain certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements can generally be identified by our use of forward-looking terminology such as “guidance,” "may," “plan”, "will," "should," "expect," "intend," "anticipate," "estimate," "believe," “seek,” “opportunities” or other similar words or terms. Because such statements include risks, uncertainties and contingencies, actual results may differ materially from the expectations, intentions, beliefs, plans or predictions of the future expressed or implied by such forward-looking statements. These risks, uncertainties and contingencies include, but are not limited to: overall conditions in commercial real estate and the economy generally; whether the timing and amount of investments,repayments, any capital raised and our use of leverage will vary from those underlying our assumptions; changes in the expected yield of our investments;changes in financial markets and interest rates, or to the business or financial condition of RAIT or its business; whether RAIT will be able to originate loans in the amounts and generating the returns assumed; the availability of financing and capital, including through the capital and securitization markets;whether RAIT will be able to complete sales of RAIT owned properties, whether identified for sale or under contract, in the amounts and generating the gains assumed; and those disclosed in RAIT’s filings with the Securities and Exchange Commission. RAIT undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, except as may be required by law.
